                                            Case 5:16-cr-00211-LHK Document 542 Filed 10/29/18 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12       UNITED STATES OF AMERICA,                       Case No. 16-CR-00211-LHK-1
Northern District of California
 United States District Court




                                  13                   Plaintiff,                          ORDER GRANTING DEFENDANT
                                                                                           GANESH’S MOTION FOR BAIL
                                  14            v.                                         PENDING APPEAL AND STAYING
                                                                                           DEFENDANT’S DATE OF SELF-
                                  15       VILASINI GANESH,                                SURRENDER
                                  16                   Defendant.                          Re: Dkt. No. 539
                                  17

                                  18           Before the Court is Defendant Ganesh’s October 19, 2018 Motion for Release Pending

                                  19   Appeal.1 ECF No. 539; see 18 U.S.C. § 3143(b)(1)(B). The government opposed Defendant’s

                                  20   motion on October 26, 2018. ECF No. 541. Defendant raises some issues similar to those of her

                                  21   codefendant Gregory Lamont Belcher, for whom the Ninth Circuit granted bail pending appeal.

                                  22   ECF No. 479. Having considered the papers submitted, the relevant law, and the record in this

                                  23   case, the Court finds that Defendant has met her burden of showing that she is entitled to bail

                                  24   pending appeal. See United States v. Handy, 761 F.2d 1279, 1283 (9th Cir. 1985). The Court

                                  25

                                  26   1
                                        Defendant’s date of self-surrender is November 1, 2018, and she has not yet surrendered, so the
                                  27   Court construes Defendant’s motion as a motion for bail pending appeal.
                                                                                      1
                                  28   Case No. 16-CR-00211-LHK-1
                                       ORDER GRANTING DEFENDANT GANESH’S MOTION FOR BAIL PENDING APPEAL
                                       AND STAYING DEFENDANT’S DATE OF SELF-SURRENDER
                                          Case 5:16-cr-00211-LHK Document 542 Filed 10/29/18 Page 2 of 2




                                   1   therefore GRANTS Defendant’s motion. Defendant’s November 1, 2018 date of self-surrender is

                                   2   STAYED during the pendency of the appeal. This matter is referred to United States Magistrate

                                   3   Judge Nathanael M. Cousins for the purpose of establishing appropriate conditions of release.

                                   4

                                   5   IT IS SO ORDERED.

                                   6

                                   7   Dated: October 29, 2018

                                   8                                                  ______________________________________
                                                                                      LUCY H. KOH
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                       2
                                  28   Case No. 16-CR-00211-LHK-1
                                       ORDER GRANTING DEFENDANT GANESH’S MOTION FOR BAIL PENDING APPEAL
                                       AND STAYING DEFENDANT’S DATE OF SELF-SURRENDER
